TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00734-CV



M. Roger Boyd d/b/a Rocket Water, Appellant


v.


State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. GV302530, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


		The district court below signed an interlocutory order appointing a receiver on
September 8, 2003.  Texas Civil Practices and Remedies Code section 51.014 authorizes appeals
from interlocutory orders such as appointment of receivers.  Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(1) (West Supp. 2004).  An appeal from an authorized interlocutory order is an
accelerated appeal, Tex. R. App. P. 28.1, which are required to be perfected within twenty days of
the date the order was signed.  Tex. R. App. P. 26.1(b).  
		Therefore, the accelerated appeal in this case was due to be filed on September 28,
2003.  Appellant M. Roger Boyd d/b/a Rocket Water filed a notice of appeal on December 8, 2003,
ninety-one days after the order was signed and well beyond the deadline for perfecting this appeal. 
Appellee filed a motion to dismiss and an amended motion to dismiss.  As this Court lacks
jurisdiction over this out-of-time appeal, appellee's motions are dismissed.  Accordingly, this case
is dismissed for want of jurisdiction.  Tex. R. App. P. 42.3(a).


  
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   February 5, 2004